Citation Nr: 1619712	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  08-14 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to November 6, 2008, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran was on active duty in the United States Marine Corps from February 2001 to February 2005.  He served in the Persian Gulf theatre of operations where he was awarded the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Waco, Texas.

In July 2010, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is of record.  In October 2010, the case was remanded by the Board for further evidentiary development.  In an August 2013 rating decision, the Veteran's evaluation for PTSD was increased to 50 percent, effective November 6, 2008.  As this represents only a partial grant of the benefit sought, the appeal is not abrogated and remains in appellate status.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  They contain additional VA treatment records and a May 2015 Appellate Brief relevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.




REMAND

In October 2010, the Board remanded the issues above for further development.  Unfortunately, the Board finds that the prior remand instructions have not been substantially completed, and the issues must be again remanded for continued development.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The October 2010 remand included both the issues of entitlement to a rating in excess of 30 percent for PTSD and entitlement to a TDIU; there has also not, however, been adjudication of the issue of entitlement to a TDIU in a statement of the case, as was specifically instructed by the October 2010 remand.  See id.  The Board points out that although the Veteran did not submit a VA Form 21-8940 regarding his unemployability, this issue is considered part of the claim of entitlement to an increased rating for PTSD, and therefore remains on appeal and must be addressed.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The prior Board remand also instructed that the Veteran be afforded VA examinations to determine the current severity of his service-connected PTSD as well as the impact of his service-connected disabilities on his employability.  The Veteran was afforded VA psychiatric and orthopedic examinations in December 2010, and both examiners separately commented on the impact of the Veteran's respective disabilities on his employability.  The Board finds, however, that these opinions are inadequate to evaluate the current claim as they do not consider the combined impact of the Veteran's service-connected disabilities or the context of his specific educational and occupational background.  Furthermore, the Veteran was afforded more recent VA examinations in May 2013, and the VA psychiatric examiner stated that the Veteran was, at that time, successfully working, and did not provide a full discussion of the impact of his disability on his occupational functioning, though he noted anger issues would affect his ability to manage others.


The Board finds that the record indicates that while the Veteran may have been working at the time of his May 2013 VA examination, he clearly has had periods of unemployment during the current appeal period, and these periods must be retrospectively considered with regards to his service-connected disabilities.  The Veteran testified in July 2010 that he had been fired from his job due to his inability to multi-task, sleep problems leading to tardiness, and inability to perform the duties of the job, and was not currently working.  Board Hearing Transcript 5-6.  At the December 2010 VA examination, it was also noted that the Veteran had been unemployed since March 2010.  In a November 2012 nursing note, the Veteran indicated that he had fallen off of a roof and was receiving workman's compensation, indicating that he had been working; it is unclear, however, when the Veteran began working again, or whether his employment may be considered "substantially gainful" employment.  See 38 C.F.R. § 4.16(a) (2015).

The Board therefore remands these issues both to obtain a more contemporaneous psychiatric examination of the Veteran and to obtain a social and industrial survey to assess whether the Veteran is engaged in substantially gainful employment and the combined effects of his service-connected disabilities on his employability during the entirety of the period on appeal.  See id.; Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (holding that when the record does not adequately reveal the current state of the claimant's disability, the statutory duty to assist requires a thorough and contemporaneous medical examination).

Lastly, the record indicates that the Veteran receives treatment at the Doris Miller Department of Veterans Affairs Medical Center in Waco, Texas.  Records dated up to June 2013 have been associated with the record; all more recent treatment records must be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from the Doris Miller Department of Veterans Affairs Medical Center in Waco, Texas since June 2013.
2.  After the Veteran's available medical records have been obtained and associated with the claims folder, he should be scheduled for a VA examination with a psychiatrist or psychologist to assess the severity of his PTSD.  The examiner should review a complete copy of this remand together with the Veteran's claims folder and all treatment records located in Virtual VA or VBMS, and note that this has been accomplished in the examination report.

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, to include a detailed mental status examination, the examiner should identify and describe in detail all manifestations and symptoms of his PTSD.

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected PTSD.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, and what types of employment would not be limited (if any).  

3.  After completing the requested development in #1-2, arrange for the Veteran to undergo a social and industrial survey, administered by a social worker (or other appropriate evaluator), to evaluate the impact of his service-connected disabilities (PTSD, right little finger fracture, tender neck and shoulder scars, and lumbar strain) on his ability to interact with others, perform physical tasks, and function in an industrial setting.  The examiner should review a complete copy of this remand together with the Veteran's claims folder and all treatment records located in Virtual VA or VBMS, and note this in the report.

Following completion of the social and industrial survey, the examiner is to provide a review of the Veteran's medical history and current complaints, as well as the severity of each of his service-connected disabilities and their impact on his employability.  In particular, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities, taken cumulatively, and in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment, either currently or at any time during the period on appeal, December 2006 to the present.

The examiner is also asked to address whether the Veteran's current employment, and any employment held from December 2006 to the present, is considered "substantially gainful."  See 38 C.F.R. § 4.16(a).

4.  The Veteran is hereby notified that it is his responsibility to report for any and all scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

5.  The AOJ should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See Stegall, 11 Vet. App. 268.
6.  Thereafter, readjudicate the claims for an increased evaluation for PTSD and for a TDIU.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  The AOJ is reminded that in making a determination as to whether a TDIU may be granted based on extraschedular consideration for any part of the period on appeal, it must fully discuss why it is or is not, sending the claim to the VA Compensation and Pension Director, if necessary.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

